PER CURIAM.
Comes the appellee by its attorneys and confesses error in the judgment of the District Court entered November 25, 1939, and consents that the same should be reversed, and it appearing that the order appealed from which granted appellee’s motion to vacate proceedings, order staying sale and for leave to proceed with foreclosure, was erroneous, in view of the decision by the Supreme Court in the case of John Hancock Mutual Life Insurance Company v. Bartels, 308 U.S. 180, 60 S.Ct. 221, 84 L.Ed. -, it is therefore set aside and the case remanded for further proceedings consistent herewith.
Appellee will pay all the costs of this appeal.